Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a Non-final office action in response to amendments filed on 2/10/21.  
Claims 1, 10 and 22 have been amended.  
Claims 2 and 11 were previously cancelled.  Claims 19-20 are cancelled
Claims 1, 3-10, 12-18, 21-22 are currently pending and have been examined on their merits.



	Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/10/21 has been entered.

Response to Amendment
	Applicant has amended Claims 1 and 10 to overcome the 35 U.S.C 101 rejections. Examiner withdraws the 35 U.S.C. 101 rejections with respect to these and all depending claims unless otherwise indicated.
Applicant has amended Claim 1 to overcome the claim objection.

Claim Objections
Claims 1 and 10 objected to because of the following informalities:  Claims 1 and 10 in the causing limitation recites”an overly-interface”.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.

Claims 1, 3-5, 6, 10, 12-14, 15 & 21-22 are rejected under 35 U.S.C. 103 as being patentable over Richter et al. (US 9,652,810) in view of Elman (US 2015/0046353 A1), further in view of Groin et al. (US 2012/0095931) 

Regarding claims 1 & 10, Richter discloses a computer-implemented method executed by one or more servers hosting a social networking service [claim 1] (Richter: [col.6 ln.15-25] discussing “social system comprising: 
Richter teaches at least one processor for executing computer-readable instructions; a memory storage device storing instructions, which, when executed by the at least one processor, cause the system to perform operations [claim 10] (Richter: [col.14 ln.40-50] discussing "computer system 400 includes a processor 402, memory 404, storage 406, an input/output (I/O) interface 408, a communication interface 410, and a bus 412") comprising: 
Richter teaches receiving, from a client computing device, a request for a web page, the request including a member identifier of a member of the social networking service (Richter: [col.4 ln.40-50] discussing "FIG. 1 illustrates a particular embodiment of a system that includes a client device 110, an external website 120, and a social networking system 130." and [col.7 ln.1-10] discussing "the action logger 134 is capable of receiving communications from the web server 131 about user actions on and/or off the social networking system 130" and [col.10 ln.15-35] discussing "social browser extension communicates click-stream data to social networking system 130 in real time as the user is accessing the structured document. In particular embodiments, the click events taking place on external website 120 may indicate relationships between various objects, such as a user interacting with a structured document. In particular embodiments, data store 137 may store the URL of the structured document that a user is accessing, the use rid of the user interacting with the structured document who is also a user of the social networking system 130, and a time stamp"), the web page being associated with a URL that includes a context identifier (Richter: [col.9 ln.35-65] discussing "dynamically suggesting a chat between a first user and other users that may be concurrently accessing (or who may have recently accessed) a particular document and/or the same web domain" and [col.12 ln.5-40] discussing "the social browser extension may optionally include an option for scanning the contents of a structured document, query the contents of the structured document, determine presence information, and display an overlay or popup that contains information on friends who are online now and accessing particular contents of a ;
Richter teaches responsive to receiving the request for the web page: selecting a set of candidate contacts, who are members of the social networking service, for possible inclusion in a contextual contact list to be presented with the requested web page, the candidate contacts selected based on their relationship with the member of the social networking service; communicating the web page to the client computing device for presentation at the client computing device; and causing some subset of the set of candidate contacts to be presented in a contextual contact list at the client computing device with the web page (Richter: [col.9 ln.35-65] discussing "This click-stream activity and social graph information may be used to enhance the user's browsing experience by dynamically suggesting a chat between a first user and other users that may be concurrently accessing ( or who may have recently accessed) a particular document and/or the same web 50 domain. In particular embodiments, the social browser extension corresponding to a first user may also query the social networking system based on the currently accessed domain and/or URL (and optionally, the references and objects identified in the page), to determine whether there are other users concurrently accessing a particular content object, or who have accessed a particular content object within a threshold window of time. In particular embodiments, if one or more other users has been identified, a chat messaging interface may be displayed to the first user. In particular embodiments, the chat messaging interface displayed to the first user has controls that allow the first user to establish a chat session with a second user." and [col.10 ln.45-67] discussing "for example, one or more users may be accessing the an article on the New York Times' website at http://www.nytimes.com, such as http:// www.nytimes.com/2011 /04/13/science/ space/13 shuttle.html?hp. In particular embodiments, .
Richter teaches wherein the contextual contact list is presented at the client computing device in an overly-interface, overlaying the web page and each candidate contact in the contextual contact list being user-selectable to invoke a messaging interface via which a message can be composed and communicated to the selected candidate contact via an instant messaging service (Richter: [col.9 ln.35-65] discussing "In particular embodiments, if one or more other users has been identified, a chat messaging interface may be displayed to the first user. In particular embodiments, the chat messaging interface displayed to the first user has controls that allow the first user to establish a chat session with a second user." [col.11 ln.35-65] discussing "the social browser extension may modify the web page to display a chat messaging interface to the first user at the client device. Particular embodiments, responsive to the indication, display a chat messaging interface to the first user at the client device, as illustrated in step 230. In particular embodiments, the chat messaging interface includes identifiers for the one or more second users and messaging controls operative to establish a chat session with the one or more second users. In particular embodiments, the chat interface may be a pop-up or an overlay.").  
Richter does not explicitly teach selecting, from a set of scoring models, a scoring model corresponding with the context identifier included with the URL of the requested web page; for each candidate contact in the set of candidate contacts, generating a score using the selected scoring model; the subset of the candidate contacts presented in the contextual contact list in order of their respective score generated with the selected scoring model.
Elman teaches selecting, from a set of scoring models, a scoring model corresponding with the context identifier included with the URL of the requested web page ([0041] the job seeker may opt to only include search results where the job seeker is connected to people in the posting organization within three degrees, or within three degrees and where the connection strength between each connecting individual is equal to or greater than a minimum value. [0042] filter search results based on minimum endorsement score that takes into effect reputation scores for endorsers, [0043] results sorted according to relevance of match, then according to score based on closeness of relationship (different URL search result for context identifier (job listing) presented based on filter mechanism chosen by user), [0051] connectivity indicator may be provided as a score, [0052]-[0053] greater weight may be given for closer connections, [0054] greater weight given for connection strength); for each candidate contact in the set of candidate contacts, generating a score using the selected scoring model ([0051] inside connection information for job posting. This connectivity indicator may be provided as a score, or graphic, which, in one embodiment, may be based on a function or algorithm including a count of the number of people at the job posting organization who are in the job seeker's social network, giving weight to degrees of separation as well as to the total number of connections. [0053] greater weight may be given for closer connections, for example, by multiplying connections of two degrees or less by one, connections of three degrees by one-half and connections of four degrees by one-quarter and then summing the result., [0054]); the subset of the candidate contacts presented in the contextual contact list in order of their respective score generated with the selected scoring model (Fig 5 inside connections, Fig 6 # 22 how are you linked, [0043] search results first sorted according to relevance of match (e.g., keyword, etc.), then according to a score based on the "closeness" of the relationship between the job seeker and job posting, job provider, or according to any of the reputation indicators implemented in the particular social networking system., [0051], [0053] greater weight may be given for closer connections, for example, by multiplying connections of two degrees or less by one, connections of three degrees by one-half and connections of four degrees by one-quarter and then summing the result., Fig 5  #18 35 inside connections at McAfee Inc., [0118] calculate closeness with employees in organization. Results filtered based on preference, [0135]). the web page hosted by the social networking service ([0134] one or more of the hosting organizations may be hosting a mobile phone or peer-to-peer networking application.  This arrangement allows a user of the social networking system to log into the social networking system and then navigate to the special page or interface that interacts also with the opportunity host to carry out a search.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included teach selecting, from a set of scoring models, a scoring model corresponding with the context identifier included with the URL of the requested web page; for each candidate contact in the set of candidate contacts, generating a score using the selected scoring model; the subset of the candidate contacts presented in the contextual contact list in order of their respective score generated with the selected scoring model, as disclosed by Elman in the system disclosed by Richter, for the motivation of providing a method of leveraging one's social-network to gain a competitive informational advantage when participating in an online marketplace ([0027] Elman).
Further, Richter/Elman does not explicitly teach the overlay-interface including control elements that enable the overlay-interface to be minimized and/or maximized. Richter however discloses overlay interface (Col 11 lines 45-46, 58-62 chat interface may be overlay or pop-up). Elman teaches a pop-up window (overlay interface) in the application with social network connection path between user and organization ([0087]-[0088], [0093] special social network information related to the job and the user's own social network (as described above for the OSC) may appear in the Main Interface within the tab "Inside Connections." [0135] and Fig 19 shows listing of social networking contacts for one job seeker, based on an opportunity query submitted to a host
However, Gurion teaches the overlay-interface including control elements that enable the overlay-interface to be minimized and/or maximized (Gurion: [0074] discussing "by selecting the matches link 1026 corresponding to a particular job description 1022, the referrer application interface 240 will display a matched contacts screen similar to that of FIG. 12. As shown in FIG. 12, the employee has requested the matches link 1026 corresponding to the "Sales/Entry Level Sales/Online Sales job in Chicago" job title 1021. In response, contact referral system application 210 has generated a new window wherein it identifies the contacts it has matched with the selected job posting, such as through the recommended friends bar 1210 along the top of the display" and figure 12 showing a contact list overlaying the Facebook website wherein users can minimize or maximize the contact list and choose to message certain contacts from the list, [0075]). Gurion further teaches the subset of the candidate contacts presented in the contextual contact list in order of their respective score generated with the selected scoring model (Gurion: [0066] discussing "contact referral system application 210 can provide results to the referrer that not only identify the contacts that match opportunities, but also present them in a ranked order.").
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the contextual contact list as taught by modified Richter/Elman to include the minimizable/maximizable overlay interface as taught by Gurion with the motivation of allowing a user to selectively communicate with users on the contact list for a particular selected job title (Gurion: [0074] & FIG.12) while simultaneously conserving space on a graphical user interface.

Regarding claim 3, modified Richter teaches the computer-implemented method of claim 1, but does not disclose 
wherein the context identifier corresponds with a company having a company profile hosted by the social networking service, and the set of candidate contacts selected are those members of the social networking service who are i) directly connected via the social networking service to the member, and are currently, or were previously, employed with the company, or, ii) directly connected via the social networking service to the member, and have one or more connections to other members of the social networking service who are currently, or were previously, employed with the company. However, Richter does disclose a second user may be any one of the first user's first degree [direct] contacts or associations (Richter: [col.2 ln.65-col.3 ln.5] discussing "The user may identify other users of the social networking system that the user considers to be his friends." and [col.9 ln.15-25] discussing "a user may configure the user's privacy settings to limit sharing of the user's browsing activity information to first-degree contacts of the user, or a custom-defined group of users" [col.10 ln.45-67] discussing "the second user may be any one of the first user's first (and possibly second degree) contacts or associations.). 
Elman teaches wherein the context identifier corresponds with a company having a company profile hosted by the social networking service, and the set of candidate contacts selected are those members of the social networking service who are i) connected via the social networking service to the member, and are currently, or were previously, employed with the company (Fig 5 inside connections, Fig 6 # 22 how are you linked, [0043] search results first .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the context identifier corresponds with a company having a company profile hosted by the social networking service, and the set of candidate contacts selected are those members of the social networking service who are i) directly connected via the social networking service to the member, and are currently, or were previously, employed with the company, or, ii) directly connected via the social networking service to the member, and have one or more connections to other members of the social networking service who are currently, or were previously, employed with the company, as disclosed by Elman in the system disclosed by Richter, for the motivation of providing a method of leveraging one's social-network to gain a competitive informational advantage when participating in an online marketplace ([0027] Elman).


Regarding claim 12, modified Richter teaches the system of claim 10, but does not disclose
wherein the context identifier corresponds with a company having a company profile hosted by the social networking service, and the set of candidate contacts selected are those members of the social networking service who are i) connected via the social networking service to the member, and are currently, or were previously, employed with the company, or, ii) connected via the social networking service to the member, and have one or more connections to other members of the social networking service who are currently, or were previously, employed with the company.
Elman teaches wherein the context identifier corresponds with a company having a company profile hosted by the social networking service, and the set of candidate contacts selected are those members of the social networking service who are i) connected via the social networking service to the member, and are currently, or were previously, employed with the company (Fig 5 inside connections, Fig 6 # 22 how are you linked, [0043] search results first sorted according to relevance of match (e.g., keyword, etc.), then according to a score based on the "closeness" of the relationship between the job seeker and job posting, job provider, or according to any of the reputation indicators implemented in the particular social networking system., [0051], [0053] greater weight may be given for closer connections, for example, by multiplying connections of two degrees or less by one, connections of three degrees by one-half and connections of four degrees by one-quarter and then summing the result., Fig 5  #18 35 inside connections at McAfee Inc. (context identifier), [0118] calculate closeness with employees in organization. Results filtered based on preference, [0135]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the context identifier corresponds with a company having a company profile hosted by the social networking service, and the set of candidate contacts selected are those members of the social networking service who are i) directly connected via the social networking service to the member, and are currently, or were previously, employed with the company, or, ii) directly connected via the social networking service to the member, and have one or more connections to other members of the social networking service who are currently, or were previously, employed with the company, as disclosed by Elman in the system disclosed by Richter, for the motivation of providing a method of leveraging one's social-network to gain a competitive informational advantage when participating in an online marketplace ([0027] Elman).

Regarding claims 4 & 13, modified Richter teaches the computer-implemented method of claim 1 & the system of claim 10, but does not disclose 
the context identifier corresponds with a job posting on behalf of a company, and the set of candidate contacts selected are those members of the social networking service who are i) connected via the social networking service to the member, and are currently, or were previously, employed with a company on whose behalf the job posting has been posted, or, ii) connected via the social networking service to the member, and have one or more connections to other members of the social networking service who are currently, or were previously, employed with a company on whose behalf the job posting has been posted.  
However, Gurion teaches the context identifier corresponds with a job posting on behalf of a company, and the set of candidate contacts selected are those members of the social networking service who are connected via the social networking service to the member (Gurion: [0065] discussing "Each attribute 70 within a given job posting summary record 80, now a numerical data set, can be searched for and identified within the various contact data summary records. Furthermore, the attributes can be assigned different weights, such that the presence of certain attributes in a contact data summary record will increase the chance that the corresponding contact will be a match more than the presence of other attributes. By way of example, the attribute "certified_public_ accountant" in the contact data record summary of FIG. 7 would likely be weighted very high [a first scoring model] if the job posting relates to a financial accountant position [a first context identifier], whereas it would likely be weighted much lower [a second scoring model] if the job posting related to a marketing supervisor position [a second context identifier]." and [0056] discussing "the contact referral system locates qualified contacts, if any, for each job posting from among the employee's total set of contacts within the social network and matches those contacts with the corresponding job vacancies").
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the contextual contact list as taught by Richter to include the selection from a plurality of scoring models each applied to a different context identifier as taught by Gurion with the motivation of providing results that match specific job postings in a ranked order (Gurion: [0066]).
Modified Richter does not disclose the set of candidate contacts selected are those members of the social networking service who are i) connected via the social networking service to the member, and are currently, or were previously, employed with a company on whose behalf the job posting has been posted, or, ii) connected via the social networking service to the member, and have one or more connections to other members of the social networking service who are currently, or were previously, employed with a company on whose behalf the job posting has been posted.
Elman teaches wherein the context identifier corresponds with a company having a company profile hosted by the social networking service, and the set of candidate contacts selected are those members of the social networking service who are i) connected via the social networking service to the member, and are currently, or were previously, employed with the company (Fig 5 inside connections, Fig 6 # 22 how are you linked, [0043] search results first sorted according to relevance of match (e.g., keyword, etc.), then according to a score based on the "closeness" of the relationship between the job seeker and job posting, job provider, or according to any of the reputation indicators implemented in the particular social networking system., [0051], [0053] greater weight may be given for closer connections, for example, by multiplying connections of two degrees or less by one, connections of three degrees by one-half and connections of four degrees by one-quarter and then summing the result., Fig 5  #18 35 inside connections at McAfee Inc. (context identifier), [0118] calculate closeness with employees in organization. Results filtered based on preference, [0135]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the context identifier corresponds with a company having a company profile hosted by the social networking service, and the set of candidate contacts selected are those members of the social networking service who are i) directly connected via the social networking service to the member, and are currently, or were previously, employed with the company, or, ii) directly connected via the social networking service to the member, and have one or more connections to other members of the social networking service who are currently, or were previously, employed with the company, as disclosed by Elman in the system disclosed by Richter, for the motivation of providing a method of leveraging one's social-network to gain a competitive informational advantage when participating in an online marketplace ([0027] Elman).

Regarding claims 5 & 14, modified Richter teaches the computer-implemented method of claim 1 & the system of claim 10, and 
Richter further teaches selecting the set of candidate contacts based on their relationship with the member of the social networking service includes selecting those members of the social networking service who are first-degree connections of the member, having directly connected with the member via the social networking service (Richter: [col.2 ln.65-col.3 ln.5] discussing "The user may identify other users of the social networking system that the user considers to be his friends." and [col.9 ln.15-25] discussing "a user may configure the user's privacy settings to limit sharing of the user's browsing activity information to first-degree contacts of the user, or a custom-defined group of users" [col.10 ln.45-67] discussing "the second user may be any one of the first user's first (and possibly second degree) contacts or associations.).  

Regarding claims 6 & 15, modified Richter teaches the computer-implemented method of claim 1 & the system of claim 10, and 
Richter further teaches selecting the set of candidate contacts based on their relationship with the member of the social networking service includes selecting those members of the social networking service who are second-degree connections of the member, having connected with at least one other member of the social networking service who is a first-degree connection of the member (Richter: [col.10 ln.45-67] discussing "the second user may be any one of the first user's first (and possibly second degree) contacts or associations.).  


Regarding claim 21, modified Richter teaches the computer-implemented method of claim 1, and
Richter further teaches wherein selecting the set of candidate contacts based on their relationship with the member of the social networking service includes selecting only candidate contacts who have established a direct connection, via the social networking service, with the member (Richter: [col.2 ln.65-col.3 ln.5] discussing "The user may identify other users of the social networking system that the user considers to be his friends." and [col.9 ln.15-25] discussing "a user may configure the user's privacy settings to limit sharing of the user's browsing activity information to first-degree contacts of the user, or a custom-defined group of users" [col.10 ln.45-67] discussing "the second user may be any one of the first user's first (and possibly second degree) contacts or associations.).  

Regarding claim 22, modified Richter teaches the computer-implemented method of claim 1, and
Richter further teaches wherein selecting the set of candidate contacts based on their relationship with the member of the social networking service includes selecting only candidate contacts who have established a direct connection, via the social networking service, with the member (Richter: [col.2 ln.65-col.3 ln.5] discussing "The user may identify other users of the social networking system that the user considers to be his friends." and [col.9 ln.15-25] discussing "a user may configure the user's privacy settings to limit sharing of the user's browsing activity information to first-degree contacts of the user, or a custom-defined group of users" [col.10 ln.45-67] discussing "the second user ), or candidate contacts who are directly connection to another member with whom the member is directly connected, via the social networking service (Richter: [col.10 ln.45-67] discussing "the second user may be any one of the first user's first (and possibly second degree) contacts or associations.).

Claims 7-9,16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Richter in view of Elman and Gurion, and further in view of Tseng (US 20150019483)

Regarding claims 7 & 16, modified Richter teaches the computer-implemented method of claim 1 & the system of claim 10, and 
Richter further teaches features derived from information included in the member profiles of the member and the member profiles of the candidate contacts (Richter: [col.6 ln.35-55] discussing "the connection database 133 may store connection information for users who have indicated similar or common work experience, group memberships, hobbies, or educational history.” and [col.7 ln.1-65] discussing "More specifically, any action that a particular user takes with respect to another user is associated with each user's profile through information maintained in a database or other data repository, such as the action log 135." wherein "such actions may include, for example, adding a connection to the other user, sending a message to the other user, reading a message from the other user, viewing content associated with the other user, attending an event posted by another user, among others. Additionally, in particular embodiments, actions in connection with other objects may be directed at particular users, and these actions may be associated with those users as well.").  
Richter does not disclose the score generated with the scoring model is derived as a weighted combination of features including some features derived from information included in the member profiles of the member and the member profiles of the candidate contacts
However, Gurion teaches the score generated with the scoring model is derived as a weighted combination of features including some features derived from information included in the member profiles of the candidate contacts (Gurion: [0065] discussing "Each attribute 70 within a given job posting summary record 80, now a numerical data set, can be searched for and identified within the various contact data summary records. Furthermore, the attributes can be assigned different weights, such that the presence of certain attributes in a contact data summary record will increase the chance that the corresponding contact will be a match more than the presence of other attributes. By way of example, the attribute "certified_public_ accountant" in the contact data record summary of FIG. 7 would likely be weighted very high [a first scoring model] if the job posting relates to a financial accountant position [a first context identifier], whereas it would likely be weighted much lower [a second scoring model] if the job posting related to a marketing supervisor position [a second context identifier]." and [0056] discussing "the application searches within the contact data sets for certain keywords relating to each opportunity." and [0066] discussing "contact referral system application 210 can provide results to the referrer that not only identify the contacts that match opportunities, but also present them in a ranked order.").
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the contextual contact list as taught by Richter to include the scoring models including a weighted combination of features derived from profiles of candidate contacts as taught by Gurion with the motivation of providing results that match specific job postings in a ranked order (Gurion: [0066]).
Modified Richter still does not disclose a weighted combination of features including some features derived from information included in the member profiles of the member and the member profiles of the candidate contacts.
However, in the same field of endeavor as contextual contact lists, Tseng teaches a score derived as a weighted combination of features including some features derived from information included in the member profiles of the member and the member profiles of the candidate contacts (Tseng: [0027] discussing "the contact-listing process may generate a closeness coefficient for a contact by calculating a sum of the degree of separation coefficient, the affiliation coefficient, and a weighted average of the communication history coefficient (305)" and [0022] discussing "an affinity score can be based the communication frequency between users and include on one or more of the following attributes: 1) the number of days the users have communicated with each other over a given period of time, 2) the number of comments made to wall posts of either user, 3) the number of times each user has viewed the user profile of the other user, 4) the number of pokes between users, 5) the number of messages between the users, 6) the number of wall posts between the users, 7) the number of comments to wall posts shared between the users, 8) the number of likes the users have in common, 9) the number of photographs in which both users have been tagged, and 9) the number of photos and/or albums of one user the other user has viewed" and [0024] discussing "the contact-listing process may access user profile database 101 to compile communication history information between the requesting user and each contact in the contacts list in order to generate a communication history coefficient score (204)" wherein "For example, a user's communication history can store information such as the number of emails, instant messages, texts, etc. sent/received between one or more contacts/social proximity groups ( e.g., family, friends, second-degree friends, etc.)").
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the scoring as taught by modified Richter to include the weighted features in member and candidate profiles as taught by Tseng with the motivation of calculating a closeness score between users based on a communication history between one or more contacts/social proximity groups (e.g., family, friends, second-degree friends, etc.) (Tseng: [0027]).

Regarding claims 8 & 17, modified Richter teaches the computer-implemented method of claim 1 & the system of claim 10, and 
Richter further teaches features derived from information indicating communications, via the social networking service, between the member and other members who are candidate contacts (Richter: [col.7 ln.1-65] discussing "More specifically, any action that a particular user takes with respect to another user is associated with each user's profile through information maintained in a database or other data repository, such as the action log 135." wherein "such actions may include, for example, adding a connection to the other user, sending a message to the other user, reading a message from the other user, viewing content associated with the other user, attending an event posted by another user, among others. Additionally, in particular embodiments, actions in connection with other objects may be directed at particular users, and these actions may be associated with those users as well.").
Richter does not disclose the score generated with the scoring model is derived as a weighted combination of features including some features derived from information indicating the recency and frequency of communications, via the social networking service, between the member and other members who are candidate contacts.
However, Gurion teaches the score generated with the scoring model is derived as a weighted combination of features (Gurion: [0065] discussing "Each attribute 70 within a given job posting summary record 80, now a numerical data set, can be searched for and identified within the various contact data summary records. Furthermore, the attributes can be assigned different weights, such that the presence of certain attributes in a contact data summary record will increase the chance that the corresponding contact will be a match more than the presence of other attributes. By way of example, the attribute "certified_public_ accountant" in the contact data record summary of FIG. 7 would likely be weighted very high [a first scoring model] if the job posting relates to a financial accountant position [a first context identifier], whereas it would likely be weighted much lower [a second scoring model] if the job posting related to a marketing supervisor position [a second context identifier]." and [0056] discussing "the application searches within the contact data sets for certain keywords relating to each opportunity." and [0066] .
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the contextual contact list as taught by Richter to include the scoring models including a weighted combination of features as taught by Gurion with the motivation of providing results that match specific job postings in a ranked order (Gurion: [0066]).
Modified Richter still dos not disclose a weighted combination of features including some features derived from information indicating the recency and frequency of communications, via the social networking service, between the member and other members who are candidate contacts.
However, in the same field of endeavor as contextual contact lists, Tseng teaches a score derived as a weighted combination of features including some features derived from information indicating the recency and frequency of communications, via the social networking service, between the member and other members who are candidate contacts (Tseng: [0021] discussing "an example method of ranking contacts in an address book based on social proximity" and [0022] discussing "an affinity score can be based the communication frequency between users" and [0027] discussing "the contact-listing process may generate a closeness coefficient for a contact by calculating a sum of the degree of separation coefficient, the affiliation coefficient, and a weighted average of the communication history coefficient (305)" and [0026] discussing "In the example of 303, communication frequency of a particular communication channel can be expressed as count values for different contacts and communications channels. For example, 20 of the phone calls in the past 30 days made or received by the user are with a contact named Andy, another 8 of the phone calls in the past 30 days occurred between the subject user and a contact identified as Mom. As FIG. 3 illustrates, other count values may be maintained for other communications channels. In particular embodiments, the .
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the scoring as taught by modified Richter to include the weighted features as taught by Tseng with the motivation of calculating a score between users based on a communication history between one or more contacts/social proximity groups (e.g., family, friends, second-degree friends, etc.) (Tseng: [0027]).
  
Regarding claims 9 & 18, modified Richter teaches the computer-implemented method of claim 1 & the system of claim 10, and 
Richter further teaches features derived from information indicating that a candidate contact has interacted, via the social networking service, with content posted to the social networking service by the member, and/or information indicating that the member has interacted, via the social networking service, with content posted by a candidate contact (Richter: [col.7 ln.1-65] discussing "More specifically, any action that a particular user takes with respect to another user is associated with each user's profile through information maintained in a database or other data repository, such as the action log 135." wherein "such actions may include, for example, adding a connection to the other user, sending a message to the other user, reading a message from the other user, viewing content associated with the other user, attending an event posted by another .
Richter does not disclose the score generated with the scoring model is derived as a weighted combination of features including some features derived from information indicating that a candidate contact has interacted, via the social networking service, with content posted to the social networking service by the member, and/or information indicating that the member has interacted, via the social networking service, with content posted by a candidate contact.
However, Gurion teaches the score generated with the scoring model is derived as a weighted combination of features (Gurion: [0065] discussing "Each attribute 70 within a given job posting summary record 80, now a numerical data set, can be searched for and identified within the various contact data summary records. Furthermore, the attributes can be assigned different weights, such that the presence of certain attributes in a contact data summary record will increase the chance that the corresponding contact will be a match more than the presence of other attributes. By way of example, the attribute "certified_public_ accountant" in the contact data record summary of FIG. 7 would likely be weighted very high [a first scoring model] if the job posting relates to a financial accountant position [a first context identifier], whereas it would likely be weighted much lower [a second scoring model] if the job posting related to a marketing supervisor position [a second context identifier]." and [0056] discussing "the application searches within the contact data sets for certain keywords relating to each opportunity." and [0066] discussing "contact referral system application 210 can provide results to the referrer that not only identify the contacts that match opportunities, but also present them in a ranked order.").
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the contextual contact list as taught by Richter to include the scoring models including a weighted combination of features as taught by Gurion with 
Modified Richter still dos not disclose a weighted combination of features including some features derived from information indicating that a candidate contact has interacted, via the social networking service, with content posted to the social networking service by the member, and/or information indicating that the member has interacted, via the social networking service, with content posted by a candidate contact.
However, Tseng teaches a weighted combination of features including some features derived from information indicating that a candidate contact has interacted, via the social networking service, with content posted to the social networking service by the member, and/or information indicating that the member has interacted, via the social networking service, with content posted by a candidate contact (Tseng: [0027] discussing "the contact-listing process may generate a closeness coefficient for a contact by calculating a sum of the degree of separation coefficient, the affiliation coefficient, and a weighted average of the communication history coefficient (305)" and [0022] discussing "an affinity score can be based the communication frequency between users and include on one or more of the following attributes: 1) the number of days the users have communicated with each other over a given period of time, 2) the number of comments made to wall posts of either user, 3) the number of times each user has viewed the user profile of the other user, 4) the number of pokes between users, 5) the number of messages between the users, 6) the number of wall posts between the users, 7) the number of comments to wall posts shared between the users, 8) the number of likes the users have in common, 9) the number of photographs in which both users have been tagged, and 9) the number of photos and/or albums of one user the other user has viewed").
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the scoring as taught by modified Richter to include the weighted features as taught by Tseng with the motivation of calculating an affinity score .

Response to Arguments
Applicant's arguments filed 2/10/21 with respect to the §101 rejection of record have been fully considered and 35 U.S.C 101 rejection is withdrawn.  

Applicant's arguments filed 2/10/21 with respect to the §103 rejection of record have been fully considered but they are not persuasive. 
Applicant contends that both Richter and Gurion do not disclose that the web page for which the request is received is a web page hosted by the social networking service. The Examiner is persuaded.  In the current rejection, Chevalier is being used to address this limitation.
Applicant contends Richter does not describe or suggest a similar two-step process involving first selecting candidate contacts, and then ultimately presenting only a subset of the candidate contacts. Instead, Richter simply describes presenting in the chat window any user who is currently accessing the same web page as that requested by the client device.  However, the Examiner respectfully disagrees.  Richter does not present “any user who is currently accessing the same web page as that requested by the client device.”  Instead, Richter teaches an additional step of narrowing the contact list to present only users who are first or second degree contacts of the client device user.  See e.g. Richter [col.10 ln.45-67] discussing "In particular embodiments, the second user may be any one of the first user's first (and possibly second degree) contacts or associations."
Applicant contends paragraphs 0064 and 0065 of Gurion do not describe or even suggest the idea of selecting a scoring model based on a context identifier that is associated with a web page that has been requested by a member. Instead, Gurion describes a process by which a summary record for a job posting is compared with a summary record of a contact. Applicant’s invention as described and claimed involves selecting a scoring model based on a context In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant contends a person of ordinary skill in the art would not have been motivated to combine Richter with Gurion in the first place. In suggesting otherwise, the Office Actions states that the motivation for combining Gurion with Richter is "providing results that match specific job postings in a ranked order." However, the purpose of Richter is to present a member with a chat box that includes presence information indicating whether another social networking system user is currently, or has recently been, viewing a particular web page. Adding to Richter the specific feature of Gurion as identified in the rationale for combining references would entirely defeat the purpose of the invention that is described and claimed in Gurion. However, the Examiner respectfully disagrees.  The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Further, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Richter and Gurion are in the field of contextual contact lists.  Further, motivation is found in Gurion to limit contextual contact lists to the job referral field.  One of ordinary skill would have recognized the benefit of limiting the broader contextual contact list of Richter to the narrower job field in order to adapt the contextual contact list to a particular subset of the market.
Applicant contends that if instead of showing in the chat box of Richter the names of the other members who are currently viewing a web page, as is described by Richter, the system showed current employees of a company, as is suggested as the motivation for combining Chevalier with Richter, not only would this not improve the system of Richter, it would defeat the very purpose of Richter. Furthermore, the Office Action suggests that the reason/motivation for combining Gurion with Richter is to provide "results that match specific job postings." Again, if the system described in Richter is completely re-purposed and re-imagined to present "results that match specific job postings," then the purpose of the invention in Richter is defeated, as is the rationale/motivation for combining Chevalier with Richter.  However, the Examiner respectfully disagrees that the purpose of Richter would be defeated.  Instead, modifying Richter using the scoring model of Gurion would result in a contextual contact list showing users who are currently viewing or have recently viewed a specific web site having a job posting who are further filtered by the scoring model of Gurion (e.g. users who are also current employees of the company).  By using the teachings of Gurion to adapt broader invention of Richter to the job field, the result would be a more filtered and fine-tuned contact list that is specific to the purpose of career networking.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chevalier ( US 2015/0127565) teaches the web page hosted by the social networking service (Chevalier: [0141] discussing "by integrating the SMP with a social networking site such as Facebook, users are able to build professional relationships in a convenient location-in this case, a website they likely visit frequently. This may also be integrated into a mobile application for the social networking site and/or it may be a standalone mobile application capable of sourcing information from one or more social networking sites" and also see FIG.3E showing contextual contact lists based on the Facebook website being viewed). selecting, from a set of scoring models, a scoring model corresponding with the context identifier included with the URL of the requested web page ([0557] The scoring module manages rankings of various generation templates and/or template elements ;  the subset of the candidate contacts presented in the contextual contact list in order of their respective scores generated with the selected scoring model ([0181] For each identified entity ID, the server may calculate a relationship weight using the social graph weight selection rules, e.g., 11018.  The server may generate (an updated) relationship score for each user-entity relationship as a branch weight for a branch in a cross-network user social graph, e.g., 11019. [0194] affiliations may be determined 425 by examining relationships between users.  For example, a first user may indicate that (s)he went to school with (or worked with, etc.) a second user., [0195]-[0196] As such, a list of "people you may know" may be provided to each user.  In this light, other users (e.g., people, companies/organizations, and/or the like) may be suggested to the user at 445 as potential new contacts., [0203]-[0204], [0211]); invoke a messaging interface via which a message can be composed and communicated to the selected candidate contact via an instant messaging service ([0204] chat application used to chat with relevant contacts)
Jagdish (US 8744976) discusses discovery of friends using social network properties.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/Primary Examiner, Art Unit 3629